Citation Nr: 0213506	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  97-32 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to the initial apportionment of the veteran's 
disability compensation benefits in the amount of $117 
monthly.  

(The separate issue of entitlement to apportionment of the 
veteran's disability compensation benefits on behalf of his 
dependent child in an amount above $117 per month is the 
subject of a separate decision by the Board.)  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

This is a contested claim.  The appellant is the veteran, who 
had active service from February 1983 to February 1987.  The 
appellee is the mother and custodian of the veteran's elder 
daughter, born in July 1983.  


REMAND

In August 1997, the veteran-appellant in this case was 
notified of the award to the appellee of an apportionment of 
his VA compensation benefits in the monthly amount of $117.  
On VA Form 21-4138, dated September 23, 1997, the veteran 
indicated that he disagreed with this apportionment of $117 
per month.  Since a statement of the case was never issued by 
the RO with respect to this matter, a remand pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999) is required.  

The RO should issue to the veteran-
appellant and to the apportionee-appellee 
a statement of the case on the issue of 
entitlement to an apportionment of the 
veteran's VA compensation benefits in the 
monthly amount of $117.  

If a timely substantive appeal is received with respect to 
this issue, the RO should complete the procedural development 
necessary for appellate review by the Board on this issue.  
All appropriate contested claims procedures must be followed.  

Both parties need take no further action until they are 
otherwise informed, but they may furnish additional evidence 
and/or argument on the remanded matters while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




